  Case 13-42657         Doc 44     Filed 12/17/18 Entered 12/17/18 12:44:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42657
         Gary J Vanek
         Sara Beth Vanek
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 02/03/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/01/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $112,037.47.

         10) Amount of unsecured claims discharged without payment: $160,081.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-42657       Doc 44     Filed 12/17/18 Entered 12/17/18 12:44:21                      Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $49,230.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $49,230.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $1,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,119.25
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,619.25

Attorney fees paid and disclosed by debtor:              $2,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured      3,686.43       3,803.79         3,803.79      1,219.61        0.00
ALTAIR OH XIII LLC            Unsecured            NA     19,885.33        19,885.33       6,375.84        0.00
AMERICAN EXPRESS              Unsecured      5,753.21       5,565.73         5,565.73      1,784.54        0.00
AMERICAN EXPRESS              Unsecured      6,647.38       6,644.44         6,644.44      2,130.41        0.00
AT&T                          Unsecured     18,661.49            NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured      6,010.51            NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured     20,040.55            NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured     15,541.13            NA               NA            0.00       0.00
BP                            Unsecured         782.71           NA               NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Secured       13,300.00     12,178.32        12,178.32      12,178.32     882.52
CAPITAL ONE NA                Unsecured      1,779.01       1,940.04         1,940.04        622.04        0.00
Chase                         Unsecured     11,678.55            NA               NA            0.00       0.00
Chase                         Unsecured      3,307.28            NA               NA            0.00       0.00
CITIMORTGAGE                  Secured       71,969.57     71,666.26        71,666.26            0.00       0.00
DELL FINANCIAL SERVICES LLC   Unsecured      4,255.49       4,361.50         4,361.50      1,398.43        0.00
Direct Merchants Bank         Unsecured     13,247.11            NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured      6,672.60       6,870.70         6,870.70      2,202.96        0.00
FEDERAL NATIONAL MTG ASSOC    Secured       74,468.96     72,495.23        76,078.54            0.00       0.00
FEDERAL NATIONAL MTG ASSOC    Unsecured            NA            NA          3,583.31      1,148.92        0.00
FEDERAL NATIONAL MTG ASSOC    Secured              NA       3,583.31         3,583.61           0.00       0.00
MIDLAND FUNDING LLC           Unsecured            NA     13,689.46        13,689.46       4,389.26        0.00
PRA RECEIVABLES MGMT          Unsecured      1,221.83       1,408.96         1,408.96        451.76        0.00
PRA RECEIVABLES MGMT          Unsecured      1,464.43       1,487.38         1,487.38        476.90        0.00
PRA RECEIVABLES MGMT          Unsecured      4,888.26       5,146.91         5,146.91      1,650.26        0.00
PRA RECEIVABLES MGMT          Unsecured      4,059.25       4,371.33         4,371.33      1,401.58        0.00
PRA RECEIVABLES MGMT          Unsecured      9,864.71     10,343.29        10,343.29       3,316.37        0.00
QUANTUM3 GROUP LLC            Unsecured         533.76        591.68           591.68        189.71        0.00
QUANTUM3 GROUP LLC            Unsecured         719.39        873.73           873.73        280.14        0.00
QUANTUM3 GROUP LLC            Unsecured      8,593.38       8,999.32         8,999.32      2,885.46        0.00
QUANTUM3 GROUP LLC            Unsecured            NA       1,951.53         1,951.53        625.72        0.00
SEARS PREMIER MASTER CARD     Unsecured      1,843.49            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 13-42657         Doc 44      Filed 12/17/18 Entered 12/17/18 12:44:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $147,744.80              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,178.32         $12,178.32           $882.52
       All Other Secured                                  $3,583.61              $0.00             $0.00
 TOTAL SECURED:                                         $163,506.73         $12,178.32           $882.52

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $101,518.43         $32,549.91              $0.00


Disbursements:

         Expenses of Administration                             $3,619.25
         Disbursements to Creditors                            $45,610.75

TOTAL DISBURSEMENTS :                                                                      $49,230.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
